DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed on 12/08/2020 has been entered. Claims 5, 15 ad 25 have been cancelled. Claims 2-4, 6-14, and 26-31 are pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chae et al (US
Pub 2003/0107023) in view of Arai (US Pub 2010/0109004) and Chen et al (US Pub 2009/0057668).
Chae (fig. 3E) teaches a semiconductor device comprising: 
a gate electrode (gate electrode 32, [0046]);
a first insulating layer (gate insulating layer 36, [0058]) over the gate electrode; a semiconductor layer (active layer 38 and ohmic contact layer 40, "amorphous silicon", [0059]) over the first insulating layer and comprising a region overlapping with the gate electrode;

a second insulating layer (insulating material 46, [0064]) over the first electrode and the second electrode, wherein:
each of the first electrode (42) and the second electrode (52) comprises: 
a first conductive barrier layer (titanium, [0060])
a conductive layer comprising copper (copper, [0060]) and comprising a region in contact with an upper surface of the first barrier layer;
the semiconductor layer (38/40) comprises:
a first region not overlapping with any of the first electrode (42) and the second electrode (52); a second region overlapping with the first electrode ; and 
a third region overlapping with the second electrode;
the first region of the semiconductor layer (38/40) is positioned between the second region of the semiconductor layer and the third region of the semiconductor layer;
the first region of the semiconductor layer comprises a region in contact with the second insulating layer (46); and
the first region of the semiconductor layer is thinner than the second region of the semiconductor layer and the third region of the semiconductor layer;
the second electrode (52) comprises: a first region overlapping with the gate electrode (32); and a second region not overlapping with the gate electrode;
a lower end portion of the first conductive barrier layer of the first electrode is in contact with an upper end portion of the second region of the semiconductor layer; and 
the lower end portion of the first conductive barrier layer of the second electrode is in contact with an upper end portion of the third region of the semiconductor layer.

Arai (fig. 15A) teaches a TFT (20) comprising the first and second electrodes (first barrier layer 25A/metal 25B/second barrier layer 25C, [0074]), a distance between the lower end portion of the first conductive barrier layer (25A) of the first electrode (25) and the lower end portion of the first conductive barrier layer (25A) of the second electrode (25) is shorter than a distance between the
lower end portion of the conductive layer (25B) of the first electrode (25) and the lower end portion of the conductive layer (25B) of the second electrode (25).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the source/drain electrodes 42 and 52 of Chae with the source-drain electrode 25 of Arai in order to improve display quality of the device as taught by Arai, [0078]-[0081].
Chen (fig. 1) teaches a first conductive barrier layer (barrier layer 19, [0008]-[0010]) comprising molybdenum and titanium (“titanium (Ti), (molybdenum (Mo)…or an alloy thereof”, [0008]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the a first conductive barrier layer of Chae with the barrier layer 19 of Chen in order to overcome the diffusion problem as taught by Chen, [0010].

Claim 3, 4, 7-9, 11-14, 17-19, 21-24, 27-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al , Arai, Chen, and further in view of Morita et al (US Pat 6,259,200).
Regarding claims 12 and 22, Chae (fig. 3E) teaches a semiconductor device comprising: 
a gate electrode (gate electrode 32, [0046]);
a first insulating layer (gate insulating layer 36, [0058]) over the gate electrode; a semiconductor layer (active layer 38 and ohmic contact layer 40, "amorphous silicon", [0059]) over the first insulating layer and comprising a region overlapping with the gate electrode;
a first electrode (Ti/Cu/Ti electrode 42, [0060]) and a second electrode (Ti/Cu/Ti electrode 52, [0060]) over and electrically connected to the semiconductor layer;
a second insulating layer (insulating material 46, [0064]) over the first electrode and the second electrode;
a pixel electrode (pixel electrode 48, [0066]) electrically connected to the second electrode (52), wherein:
each of the first electrode (42) and the second electrode (52) comprises: 
a first conductive barrier layer (titanium, [0060]);
a conductive layer comprising copper (copper, [0060]) and comprising a region in contact with an upper surface of the first barrier layer;
the semiconductor layer (38/40) comprises:
a first region not overlapping with any of the first electrode (42) and the second electrode (52);
a second region overlapping with the first electrode ; and 
a third region overlapping with the second electrode;
the first region of the semiconductor layer (38/40) is positioned between the second region of the semiconductor layer and the third region of the semiconductor layer;

the first region of the semiconductor layer is thinner than the second region of the semiconductor layer and the third region of the semiconductor layer;
the second electrode (52) comprises: a first region overlapping with the gate electrode (32); and a second region not overlapping with the gate electrode;
a lower end portion of the first conductive barrier layer of the first electrode is in contact with an upper end portion of the second region of the semiconductor layer; and the lower end portion of the first conductive barrier layer of the second electrode is in contact with an upper end portion of the third region of the semiconductor layer.
Chae teaches a distance between the lower end portion of the first conductive barrier layer of the first electrode and the lower end portion of the first conductive barrier layer of the second electrode, and a distance between the lower end portion of the conductive layer of the first electrode and the lower end portion of the conductive layer of the second electrode (fig. 3E), but does not teach a distance between the lower end portion of the first conductive barrier layer of the first electrode and the lower end portion of the first conductive barrier layer of the second electrode is shorter than a distance between the lower end portion of the conductive layer of the first electrode and the lower end portion of the conductive layer of the second electrode. Chae also does not teach the first conductive barrier layer comprising molybdenum and titanium, and an organic resin layer over the second insulating layer.
Arai (fig. 15A) teaches a TFT (20) comprising the first and second electrodes (first barrier layer 25A/metal 25B/second barrier layer 25C, [0074]), a distance between the lower end portion of the first conductive barrier layer (25A) of the first electrode (25) and the lower end portion of the first conductive barrier layer (25A) of the second electrode (25) is shorter than a distance between the lower 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the source/drain electrodes 42 and 52 of Chae with the source-drain electrode 25 of Arai in order to improve display quality of the device as taught by Arai, [0078]-[0081].
Chen (fig. 1) teaches a first conductive barrier layer (barrier layer 19, [0008]-[0010]) comprising molybdenum and titanium (“titanium (Ti), (molybdenum (Mo)…or an alloy thereof”, [0008]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the a first conductive barrier layer of Chae with the barrier layer 19 of Chen in order to overcome the diffusion problem as taught by Chen, [0010].
Morita (fig. 6) teaches an organic resin layer (planarization film 12, col. 3, lines 20-24 and col. 7, lines 7-8) over the first insulating layer (SiN interlayer film 9b, col. 7, line 2-3); and a pixel electrode (pixel electrode 14, col. 7, line 9) over the organic resin layer (12) and electrically connected to the second electrode (drain region 8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor device of Chae with the planarization film 12 of Morita in order to provide a flat surface for the pixel electrode as taught by Morita, column 7, lines 5-10.
Regarding claims 3, 13 and 23, Chae teaches wherein each of the first electrode (42) and the second electrode (52) comprises a region in contact with an upper surface of the semiconductor layer (38/40).
Regarding claims 4, 14 and 24, Chae teaches wherein the first conductive barrier layer (titamium, [0060]) is capable of suppressing diffusion of copper.

Regarding claims 8, 18 and 28, Chae teaches wherein each of the first electrode (42) and the second electrode (52) comprises a region in contact with an end portion of the semiconductor layer (38/40).
Regarding claims 9, 19 and 29, Chae teaches the semiconductor layer (amorphous silicon 38/40), but does not teach oxide semiconductor layer.
Arai (fig. 15A) teaches wherein the semiconductor layer (23) is an oxide semiconductor layer (oxide semiconductor layer 23, [0045]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor Iayer32 of Chae with the oxide
semiconductor layer 23 of Arai because such material substitution is equivalently known for the same purpose, i.e. being used for active layer in thin film transistor, MPEP 2144.06 (II).
Regarding claims 11, 21 and 31, Chae (fig. 3E) teaches the second insulating layer (insulating film 46), but does not teach wherein the second insulating layer comprises oxide/nitride layers.
Morita (fig. 6) teaches wherein the second insulating layer (interlayer film 9) comprises: a first layer (SiCh film 9a, col. 7, line 2) comprising silicon oxide; and a second layer (SiN film 9b, col. 7, line 2) over the first layer and comprising silicon nitride.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the second insulating layer 46 of Chae with the oxide/nitride layers 9 of Morita in order to provide "the interlayer film" as taught by Morita, column 7, lines 1-4.
6, 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al, Arai, Chen and Morita et al, and further in view of Takahashi (2008/0284935).
Chae teaches the first barrier layer (titanium), but does not teach the barrier layer comprises metal nitride.
Takahashi (fig. 1) teaches wherein the barrier layer (metal nitride films 23b and 25b of source/drain electrodes 23-2 and 25-2, [0043]) comprises metal nitride.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed first barrier layer of Chae with metal nitride films 23b, 25b of Takahashi because such material substitution is equivalently known for the same purpose, i.e. being used for barrier material, MPEP 2144.06 (II).
Claims 10, 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al, Arai, Chen and Morita et al, and further in view of Matsumura et al (2010/0102322).
Chae teaches the first insulating layer (36), but does not teach silicon nitride/ silicon oxide
layers.
Matsumura teaches wherein the first insulating layer (gate insulating film 12, [0072]) comprises: a first layer comprising silicon nitride ([0072]); and
a second layer the first layer and comprising silicon oxide ("silicon nitride film and a silicon oxide film in sequence", [0072]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first insulating layer 36 of Chae with the silicon nitride/ silicon oxide layers 12 of Matsumura in order to provide "silicon oxide film makes a satisfactory condition of the interface with the semiconductor layer to be formed later" as taught by Matsumura, [0072].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/Quoc D Hoang/
Primary Examiner, Art Unit 2892